14-4777
Williams v. Correction Officer Priatno

                              UNITED STATES COURT OF APPEALS 

                                         FOR THE SECOND CIRCUIT 

                                               _______________ 

                                           August Term, 2015 

                (Argued: February 29, 2016               Decided: July 12, 2016) 

                                           Docket No. 14‐4777 

                                               _______________ 
 
                                MARK WILLIAMS, 
                                       
                                         Plaintiff‐Appellant, 
                                       
                                   —v.— 
                                       
          CORRECTION OFFICER PRIATNO, CORRECTION OFFICER GAMMONE,  
                                       
                                         Defendants‐Appellees, 
 
       CORRECTION OFFICER JOHN DOE, STATE OF NEW YORK, NEW YORK STATE 
            DEPARTMENT OF CORRECTIONS AND COMMUNITY SERVICE, 
 
                                                         Defendants.*  
 
                                               _______________                  

                                        Before: 
                                            
                 KATZMANN, Chief Judge, SACK and LOHIER, Circuit Judges. 

*
 The Clerk of Court is directed to amend the caption to conform to the listing 
above. 
                                  _______________  

      Plaintiff‐Appellant Mark Williams appeals from an order of the District 
Court for the Southern District of New York that dismissed his claim under 42 
U.S.C. § 1983 and the Eighth Amendment for failure to exhaust all available 
administrative remedies as required by the Prison Litigation Reform Act, 42 
U.S.C. § 1997e(a). We conclude that administrative remedies beyond the 
submission of his initial complaint were unavailable to Williams because the 
applicable grievance procedures are “so opaque” and confusing that they were, 
“practically speaking, incapable of use.” Ross v. Blake, 136 S. Ct. 1850, 1859 (2016). 
Accordingly, we reverse the decision of the district court and remand for further 
proceedings consistent with this opinion. 
                                 _______________                          
 
                                BRIAN M. FELDMAN (Michael J. Rooney, on the 
                                brief), Harter Secrest & Emery LLP, Rochester, 
                                NY, for Plaintiff‐Appellant. 
                            
                                HOLLY A. THOMAS (Barbara D. Underwood and 
                                Anisha S. Dasgupta, on the brief), for Eric T. 
                                Schneiderman, Attorney General of the State of 
                                New York, New York, NY, for Defendants‐
                                Appellees. 
                                 _______________                          
                        
KATZMANN, Chief Judge: 

      Plaintiff‐Appellant Mark Williams alleges in this 42 U.S.C. § 1983 case that 

Defendants‐Appellees Correction Officer Priatno and Correction Officer 

Gammone violated his Eighth Amendment rights when they brutally beat him 

for talking back to another officer when he was an inmate at Downstate 

Correctional Facility (“Downstate”) in New York. We are presented with the 


                                          2
threshold question of whether Williams exhausted all available administrative 

remedies prior to filing this lawsuit in the United States District Court for the 

Southern District of New York, as required by the Prison Litigation Reform Act 

(“PLRA”), 42 U.S.C. § 1997e(a). More specifically, we must decide whether the 

prison’s grievance process was actually “available” to Williams in light of the 

extraordinary circumstances of his case. We conclude that that process was not 

available to Williams because the applicable grievance procedures are “so 

opaque” and confusing that they were, “practically speaking, incapable of use.” 

Ross v. Blake, 136 S. Ct. 1850, 1859 (2016). We reverse the decision of the district 

court that granted defendants’ motion to dismiss and remand for further 

proceedings consistent with this opinion. 

                                  I. BACKGROUND 

A. Department of Corrections and Community Supervision Grievance Procedures 

      The New York State Department of Corrections and Community 

Supervision (“DOCCS”) regulations outline the procedures that apply to the 

Inmate Grievance Program (“IGP”) at Downstate. The grievance process begins 

with the filing of a complaint within 21 days of an alleged incident. N.Y. Comp. 

Codes R. & Regs. (“NYCRR”) tit. 7, § 701.5(a)(1). Typically, inmates file 



                                           3
grievances with the grievance clerk. Id. However, if an inmate is housed in the 

special housing unit (“SHU”), and therefore segregated from the regular prison 

population, he may give the grievance complaint to a correction officer to file for 

him. See id. § 701.7. Upon filing, the grievance clerk numbers and logs the 

grievances. Id. § 701.5(a)(2).  

       Ordinarily, there are three levels of review of a grievance. The first is by 

the inmate grievance resolution committee (“IGRC”); the second is by the facility 

superintendent; and the third is by the central office review committee 

(“CORC”). Id. §§ 701.1(c), 701.5. However, “harassment grievances”—those that 

involve “employee misconduct meant to annoy, intimidate or harm an inmate,” 

id. § 701.2(e)—are subject to expedited first‐level review by the facility 

superintendent, id. § 701.8. When the grievance clerk identifies a harassment 

grievance, the clerk must forward the grievance to the superintendent on the 

same day that the grievance was filed. Id. § 701.8(b). If the grievance presents a 

bona fide harassment issue, then the superintendent must initiate an 

investigation, render a decision on the grievance, and inform the inmate of the 

decision within 25 days of receipt of the grievance. Id. § 701.8(d), (f). “If the 

superintendent fails to respond within the required 25 calendar day time limit 



                                           4
the grievant may appeal his/her grievance to CORC.” Id. § 701.8(g); see also id. 

§ 701.6(g)(2) (stating generally that matters not decided within designated time 

limits “may be appealed to the next step”).  

       If an inmate is transferred to another facility while a grievance is pending, 

a response to the grievance shall be mailed to the inmate at the new facility. Id. 

§ 701.6(h)(1). “If the grievant wishes to appeal, he or she must mail the signed 

appeal form back to the IGP supervisor at the facility where the grievance was 

originally filed within seven calendar days after receipt.” Id. § 701.6(h)(2). If an 

inmate wishes to file a new grievance about an incident that occurred prior to a 

transfer, he must file the grievance in the facility where he is currently housed, 

“even if it pertains to another facility.” Id. § 701.5(a)(1). 

       B. Facts and Procedural History 

       Williams was formerly incarcerated at Downstate. He alleges that, on 

December 31, 2012, he was in a search room (also known as a “drafting” room) 

while his personal items were being searched. A correction officer was 

“thoroughly probing [his] legal work” and he asked her to stop. Joint App. at 32. 

Williams explains that the legal papers were related to a separate action seeking 

damages for an assault he experienced while an inmate at Rikers Island. The 



                                             5
officer instructed Williams to sit down, which he did while “admonishing” her. 

Id. At that point, defendant correction officers Priatno and Gammone 

approached Williams. They grabbed Williams and dragged him to another room 

that had no cameras, where they were out of eyesight of the other 15 to 20 

inmates who were seated in the drafting room. Williams alleges that the officers 

proceeded to assault him—thrusting his forehead against the wall, causing him 

to fall to the ground, and then kicking and stomping on any uncovered part of 

his body. Defendant Gammone allegedly picked him up and said, “this is what 

running your mouth gets you,” and punched him on his right eye. Id. at 37. 

Williams fell to the floor again, and defendant Priatno allegedly kicked his face 

and head. Following the assault, the officers sent him to the infirmary. He 

suffered injuries to his head, knee, eye, elbow, lower back, jaw, and nose, and he 

now takes medication for anxiety and panic attacks.  

      Williams alleges that on January 15, 2013, while he was housed in the SHU 

at Downstate, he drafted a grievance detailing the officers’ misconduct.1 He gave 


1 Some allegations concerning the circumstances of Williams’s attempted filing of 
his grievance are taken from his pro se opposition to the motion to dismiss, 
which we may consider in resolving this appeal. See Wright v. Comm’r of Internal 
Revenue, 381 F.3d 41, 44 (2d Cir. 2004) (construing pro se submissions “liberally”); 
Oritz v. McBride, 323 F.3d 191, 194 (2d Cir. 2003) (“The rule favoring liberal 
construction of pro se submissions is especially applicable to civil rights claims.”). 
                                          6
the grievance to a correction officer to forward to the grievance office on his 

behalf, in accordance with DOCCS grievance procedures that apply to inmates in 

the SHU. See NYCRR tit. 7, § 701.7. One week later, Downstate superintendent 

Ada Perez was making rounds in the SHU. Williams told her about the incident 

and said he had not yet received a response to his grievance. Perez told him she 

had no knowledge of the grievance and that she would look into it. About a 

week after that conversation, Williams was transferred to another facility. He 

never received a response to the grievance and alleges that the correction officer 

in the SHU never filed it for him. There is no dispute that Williams never 

appealed the grievance.  

      Proceeding pro se, Williams filed a complaint in the United States District 

Court for the Southern District of New York on January 13, 2014, asserting a 

claim under 42 U.S.C. § 1983 and the Eighth Amendment. The initial complaint 

named as defendants Correction Officer Priatno, Correction Officer John Doe, the 

State of New York, and DOCCS. Pursuant to screening procedures that apply to 

pro se complaints under 28 U.S.C. § 1915A, the district court dismissed the 

claims against the State and DOCCS and directed the Attorney General’s Office 

to ascertain the identity of defendant John Doe and provide that information to 



                                          7
Williams. Williams filed an amended complaint on February 19, 2014, naming 

correction officers Priatno and Gammone as defendants.  

      Defendants moved to dismiss the complaint on the basis that Williams 

failed to exhaust administrative remedies as required by the PLRA, citing records 

that show Williams never filed an appeal. In a decision dated December 10, 2014, 

the district court (Seibel, J.) granted defendants’ motion. The court reasoned that, 

even if Williams’s grievance had never been filed, he still could have appealed 

the grievance to the next level because the regulations allow an appeal in the 

absence of a response. The district court also sua sponte denied Williams leave to 

file a second amended complaint, concluding that “better pleading would not 

lead to a different result.” Joint App. at 66. 

      Williams filed a timely notice of appeal and subsequently moved for 

appointment of pro bono counsel. In granting his motion, we directed pro bono 

counsel to brief, among other issues, the following questions:  

      (1) whether the framework in Hemphill v. New York, 380 F.3d 680 (2d 
      Cir.  2004)  for  excusing  non‐compliance  with  exhaustion  of 
      administrative remedies is still good law in light of Woodford v. Ngo, 
      548 U.S. 81 (2006); and (2) if so, whether a prison’s failure to respond 
      to a grievance renders an administrative remedy “unavailable” so as 
      to  excuse  the  prisoner’s  non‐compliance  with  administrative 
      exhaustion. 
 


                                           8
Motion Order, filed Mar. 18, 2015, Docket No. 33. While this case was pending, 

the Supreme Court decided Ross v. Blake, 136 S. Ct. 1850 (2016), which clarified 

the framework under which courts should assess whether a prisoner has 

complied with the PLRA exhaustion requirement. Because that framework can 

be easily applied to the parties’ arguments and the record on appeal, we review 

the district court’s decision under Ross and conclude that the court erred in 

granting defendants’ motion to dismiss. Accordingly, we reverse and remand for 

further proceedings.   

                                    II. DISCUSSION 

      We review a grant of a motion to dismiss de novo. Hill v. Curcione, 657 F.3d 

116, 122 (2d Cir. 2011). Specifically, the issue of “[w]hether a plaintiff has 

exhausted administrative remedies under the [PLRA] is also a question reviewed 

de novo.” Amador v. Andrews, 655 F.3d 89, 94–95 (2d Cir. 2011). For purposes of 

this review, we accept all of the factual allegations in the complaint as true, see 

Erickson v. Pardus, 551 U.S. 89, 94 (2007), and, because Williams appeared pro se 

before the district court, we are “constrained to conduct our examination with 

‘special solicitude,’ interpreting the complaint to raise the ‘strongest claims that it 




                                           9
suggests,’” Hill, 657 F.3d at 122 (alterations omitted) (quoting Triestman v. Fed. 

Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006) (per curiam)). 

      The PLRA instructs that “[n]o action shall be brought with respect to 

prison conditions under [42 U.S.C. § 1983] . . . by a prisoner confined in any jail, 

prison, or other correctional facility until such administrative remedies as are 

available are exhausted.” 42 U.S.C. § 1997e(a). Failure to exhaust administrative 

remedies is an affirmative defense under the PLRA, not a pleading requirement. 

Jones v. Bock, 549 U.S. 199, 216 (2007); Grullon v. City of New Haven, 720 F.3d 133, 

141 (2d Cir. 2013). Accordingly, “inmates are not required to specially plead or 

demonstrate exhaustion in their complaints.” Jones, 549 U.S. at 216. However, a 

district court still may dismiss a complaint for failure to exhaust administrative 

remedies if it is clear on the face of the complaint that the plaintiff did not satisfy 

the PLRA exhaustion requirement. See id. at 215.  

      In Hemphill v. New York, 380 F.3d 680 (2d Cir. 2004), we set forth a three‐

part inquiry to guide our analysis of whether a plaintiff has satisfied the PLRA. 

See id. at 686–91. The first part involves an assessment whether administrative 

remedies were in fact available to the plaintiff; the second part instructs courts to 

consider whether defendants forfeited the affirmative defense of exhaustion by 



                                           10
failing to preserve it or should be estopped from raising it because their own 

actions inhibited the plaintiff’s ability to exhaust administrative remedies; and 

the third part directs courts to determine whether special circumstances existed 

that justified a plaintiff’s failure to exhaust remedies that were available and not 

subject to estoppel. See Amador, 655 F.3d at 102 (summarizing Hemphill inquiry).  

      Two years later, in Woodford v. Ngo, 548 U.S. 81 (2006), the Supreme Court 

weighed in on the importance of the PLRA exhaustion requirement without 

directly opining on the validity of the exceptions we outlined in Hemphill. In 

Woodford, a prisoner’s grievance was denied because it was not timely filed. Id. at 

86–87. He then filed a lawsuit in federal court and argued he should be relieved 

from the PLRA exhaustion requirement on the basis that, as a result of his 

untimely filing, the grievance process was no longer available to him. Id. The 

Court rejected this position, emphasizing that the PLRA “requires proper 

exhaustion,” id. at 93, “which ‘means using all steps that the [prison grievance 

system] holds out, and doing so properly (so that the [prison grievance system] 

addresses the issues on the merits),” id. at 90 (emphasis in original) (quoting Pozo 

v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)). “Proper exhaustion demands 

compliance with [a prison grievance system’s] deadlines and other critical 



                                         11
procedural rules because no adjudicative system can function effectively 

without imposing some orderly structure on the course of its proceedings.” Id. at 

90–91.  

      In the aftermath of Woodford, we were left to determine the extent to which 

our Hemphill framework remained intact. The text of the statute convinced the 

court that the first part of our inquiry—the determination of whether an 

administrative remedy was in fact “available” to the inmate—was still valid. See, 

e.g., Macias v. Zenk, 495 F.3d 37, 44–45 (2d Cir. 2007) (discussing Woodford and 

analyzing whether the grievance process was actually available to the plaintiff); 

Johnston v. Maha, 460 F. App’x 11, 15 n.6 (2d Cir. 2012) (summary order) 

(“Although [Woodford] requires that prisoners ‘properly’ exhaust the available 

remedies under the PLRA, it certainly does not abrogate the unavailability 

defense to nonexhaustion.”); see also Woodford, 548 U.S. at 85 (focusing its analysis 

on “all ‘available’ remedies”). However, the continued viability of Hemphill’s 

inquiries regarding estoppel and special circumstances was less clear. See, e.g., 

Amador, 655 F.3d at 102; Macias, 495 F.3d at 43 n.1; Ruggiero v. Cty. of Orange, 467 

F.3d 170, 176 (2d Cir. 2006).  




                                         12
      The Supreme Court’s recent decision in Ross v. Blake, 136 S. Ct. 1850 (2016), 

squarely addresses that ambiguity and guides our decision here. In Ross, the 

Court held that, aside from the “significant” textual qualifier that “the remedies 

must indeed be ‘available’ to the prisoner,” there are “no limits on an inmate’s 

obligation to exhaust—irrespective of any ‘special circumstances.’” Id. at 1856. 

The Court stressed “the mandatory nature of [the PLRA’s] exhaustion regime,” 

id. at 1857, noting that the text of the PLRA and its legislative history refute the 

existence of a special circumstances exception to the statute’s exhaustion 

requirement, id. at 1857–58. Therefore, to the extent that our special 

circumstances exception established in Giano v. Goord, 380 F.3d 670, 675–76 (2d 

Cir. 2004), and Hemphill, 380 F.3d at 689–91, permits plaintiffs to file a lawsuit in 

federal court without first exhausting administrative remedies that were, in fact, 

available to them, those aspects of Giano and Hemphill are abrogated by Ross. 

Indeed, Ross largely supplants our Hemphill inquiry by framing the exception 

issue entirely within the context of whether administrative remedies were 

actually available to the aggrieved inmate. See Ross, 136 S. Ct. at 1858–59. 

      Accordingly, we will shift our focus to an analysis of whether the PLRA’s 

textual “unavailability” exception applies here. Our decision in Hemphill touches 



                                          13
on that question, noting that “the behavior of the defendants may render 

administrative remedies unavailable.” 380 F.3d at 686. But we are significantly 

aided by Ross in interpreting the meaning of the word “available” as used in the 

PLRA. In Ross, the Court highlights “three kinds of circumstances in which an 

administrative remedy, although officially on the books, is not capable of use to 

obtain relief.” Ross, 136 S. Ct. at 1859.2 First, an administrative remedy may be 

unavailable when “it operates as a simple dead end—with officers unable or 

consistently unwilling to provide any relief to aggrieved inmates.” Id. Second, 

“an administrative scheme might be so opaque that it becomes, practically 

speaking, incapable of use.” Id. In other words, “some mechanism exists to 

provide relief, but no ordinary prisoner can discern or navigate it.” Id. Third, an 

administrative remedy may be unavailable “when prison administrators thwart 

inmates from taking advantage of a grievance process through machination, 

misrepresentation, or intimidation.” Id. at 1860. 




2 We note that the three circumstances discussed in Ross do not appear to be 
exhaustive, given the Court’s focus on three kinds of circumstances that were 
“relevant” to the facts of that case. Ross, 136 S. Ct. at 1859. Because those 
circumstances are also relevant to the facts of this case, we do not opine on what 
other circumstances might render an otherwise available administrative remedy 
actually incapable of use.  
                                         14
      Turning to the facts of this case, we assume for purposes of our analysis 

that an administrative remedy was “officially on the books.” Id. at 1859. Prison 

regulations provide that inmates in the SHU may file grievances by giving the 

complaint to a correction officer to forward to the grievance clerk. See NYCRR tit. 

7, § 701.7. The regulations also provide that an inmate may appeal a grievance 

“to the next step” if he does not receive a timely response. Id. § 701.6(g)(2); see 

also id. § 701.8(g). Defendants assert that, even if Williams’s grievance had not 

been filed and despite the fact that he had been transferred to a new facility prior 

to receiving a response, he still could have attempted to appeal the grievance in 

accordance with sections 701.6(g)(2) and 701.8(g).  

      However, even if Williams technically could have appealed his grievance, 

we conclude that the regulatory scheme providing for that appeal is “so opaque” 

and “so confusing that . . . no reasonable prisoner can use [it].” Ross, 136 S. Ct. at 

1859 (quoting Tr. of Oral Arg. 23). The regulations simply do not contemplate the 

situation in which Williams found himself, making it practically impossible for 

him to ascertain whether and how he could pursue his grievance.  




                                          15
      We accept as true Williams’s allegation that the correction officer never 

filed his grievance.3 See Erickson, 551 U.S. at 94. Under that circumstance, the 

regulations do not adequately outline the process to appeal or otherwise exhaust 

administrative remedies. On their face, the regulations only contemplate appeals 

of grievances that were actually filed. For example, if the grievance had never 

been filed, the superintendent would never have received it and the timeline for 

her to provide a response within 25 days “of receipt of the grievance” would 

never have been triggered. NYCRR tit. 7, § 701.8(f). In turn, the textual provision 

allowing a grievant to appeal to the CORC would never have come into effect. 

See id. § 701.8(g) (“If the superintendent fails to respond within the required 25 

calendar day time limit the grievant may appeal his/her grievance to CORC.”). 

Accordingly, the regulations give no guidance whatsoever to an inmate whose 

grievance was never filed. 




3 We consider this claim to be plausible given Williams’s allegations that he 
asked superintendent Perez about his grievance one week after giving it to the 
correction officer and Perez said that she had no knowledge of it. There is no 
question that Williams’s grievance was a harassment grievance. See NYCRR tit. 7, 
§ 701.2(e) (defining harassment grievances). Had the correction officer filed it, it 
should have been forwarded to Perez the same day in accordance with 
procedures that govern the processing of harassment grievances. See NYCRR tit. 
7, § 701.8(b). At the motion to dismiss stage, the allegation that she had no 
knowledge of the grievance supports Williams’s allegation that it was not filed. 
                                         16
      Defendants assure us, however, that if Williams had attempted to appeal 

his grievance, it would have “allow[ed] the facility to alert the inmate that his 

original complaint ha[d] not been received, and to inform him about how to 

proceed with his complaint.” Post‐Argument Letter from Holly A. Thomas, 

Special Counsel to the Solicitor Gen., State of N.Y. Office of the Attorney Gen. 

(“Defendants’ Post‐Argument Letter”) (Mar. 16, 2016), Docket No. 97, at 1. At 

oral argument, counsel for defendants stated that there is no time limit to appeal 

to the next step if an inmate does not receive a response to a grievance. See Oral 

Arg. Recording at 1:59:13–38. In their post‐argument letter, defendants explain 

how this would work in practice by outlining three options that would be 

presented to an inmate following his appeal of an unfiled grievance: (1) if it is 

still within 21 days of the incident, the inmate can re‐file the complaint; (2) if it is 

beyond 21 days but within 45 days of the incident, the inmate can request an 

exception to the 21‐day time limit if he can show mitigating circumstances; or (3) 

if it is more than 45 days since the incident, the inmate may file a separate 

complaint grieving the denial of an extension to the time limit. Defendants’ Post‐

Argument Letter, at 2–3; see also id., App. 1b, 2c.4  


4 Defendants offer a fourth option for an inmate to address an unfiled grievance: 
submitting “a new complaint grieving the alleged willful mishandling of his 
                                           17
       These options are pieced together from various provisions in the 

regulations that do not involve appeals of grievances but provide instructions on 

the timelines that apply to the filing of new complaints. See NYCRR tit. 7, 

§ 701.5(a)(1); id. § 701.6(g)(1)(i)(a); id. § 701.6(g)(1)(ii). A close review of the 

regulations shows, contrary to defendants’ assertions at oral argument, that an 

“appeal” in Williams’s circumstance is, indeed, subject to time limitations and 

procedural hurdles that in all but the rarest of circumstances would preclude him 

from pursuing his unfiled and unanswered grievance, and that are, in any event, 

“so confusing that . . . no reasonable prisoner can use them.” Ross, 136 S. Ct. at 

1859 (quoting Tr. of Oral Arg. 23).  

       Looking at the first option, an inmate does not even have the right to 

appeal a grievance to the next step until the time for the superintendent to 

respond has already passed—a date which, in the case of a harassment 

grievance, is already well beyond 21 days of the incident. See id. §§ 701.5(a)(1), 

701.8(g). Regarding the second option, for similar reasons, the window to request 


original complaint by DOCCS’s personnel.” Defendants’ Post‐Argument Letter 
at 3. However, because such a grievance would not itself address the substantive 
allegations in the original unfiled grievance—and it is unclear how prevailing on 
the former would affect the ability to pursue the latter—under the circumstances 
of this case, it is at a minimum a roundabout, if not ineffectual, means for an 
inmate to attain relief.  
                                             18
an extension between 21 and 45 days of the incident will occur only where the 

inmate took less than the allowed 21 days to submit his original complaint. If the 

inmate took full advantage of the time the regulations give him to act and then 

had to wait 25 days for a response, 46 days will have passed before he learns 

with certainty that the superintendent failed to respond.5 Finally, where options 

one and two are unavailable, the third option is wholly inapplicable as a 

mechanism to appeal an unfiled grievance, because the regulations state 

unequivocally that “[a]n exception to the time limit may not be granted if the 

request was made more than 45 days after an alleged occurrence.” Id. 

§ 701.6(g)(1)(i)(a). Therefore, even though option three suggests that an inmate 

could file a separate complaint grieving the denial of an exception to the filing 

deadline, such a grievance would be futile given that the regulations do not give 

the IGP supervisor authority to grant an exception beyond 45 days of the initial 

incident.  


5 Even when an inmate submits his initial grievance before the 21‐day deadline 
specified in section 701.5(a)(1), and, therefore, it is possible that he could have 
filed a request for an extension under the second option, he would still not learn 
of that option until the prison responds to his “appeal” of the unanswered 
grievance and informs him of these options. In the examples provided by 
defendants, the amount of time the prison takes to provide a response to these 
types of inquiries varies. See, e.g., Defendants’ Post‐Argument Letter, App. 1 (1 
day); App. 2 (7 days); App. 3 (3 days); App. 4 (1 day); App. 5 (17 days).  
                                         19
      In sum, the regulations plainly do not describe a mechanism for appealing 

a grievance that was never filed. Moreover, the purported options for relief 

provided by defendants, to the extent they are even available to an inmate in 

Williams’s situation, only increase confusion regarding the avenues available to 

pursue an appeal. For these reasons, the process to appeal an unfiled and 

unanswered grievance is prohibitively opaque, such that no inmate could 

actually make use of it.6  

      Furthermore, if the regulations outlined above, as applied to a prisoner in 

Williams’s situation, were not already “so confusing” that “no ordinary prisoner 

6 Defendants argue that an inmate’s claim that he submitted a grievance that was 
unfiled and unanswered (which the district court would accept as true at the 
motion to dismiss stage), and that was not appealed, cannot excuse compliance 
with the PLRA’s exhaustion requirement. If the inmate’s allegation to that effect 
alone sufficed for purposes of the PLRA, he could thereby “avoid the prison 
grievance process altogether . . . without the administrative process ever having 
been initiated.” Defendants’ Br. at 22–23. Indeed, many district courts have 
concluded that a “nonresponse” to a grievance “must be appealed” in order to 
exhaust administrative remedies under the PLRA. See, e.g., Smith v. Kelly, 985 F. 
Supp. 2d 275, 281 (N.D.N.Y. 2013); see also id. at 281 n.8 (collecting cases). 
Nonetheless, defendants bear the initial burden of establishing the affirmative 
defense of non‐exhaustion “by pointing to ‘legally sufficient sources’ such as 
statutes, regulations, or grievance procedures” which demonstrate that “a 
grievance process exists and applies to the underlying dispute.” Hubbs v. Suffolk 
Cty. Sheriff’s Dep’t, 788 F.3d 54, 59 (2d Cir. 2015) (alteration omitted) (quoting 
Mojias v. Johnson, 351 F.3d 606, 610 (2d Cir. 2003)). Because, as we explained 
above, the process of appealing an unfiled grievance is practically unavailable to 
inmates under current DOCCS regulations, defendants have not met their initial 
burden here. 
                                        20
can discern or navigate [them],” Ross, 136 S. Ct. at 1859, their obscurity was 

compounded by the fact that Williams was transferred to another facility 

approximately two weeks after giving his grievance to the correction officer. 

Defendants contend that a transfer does not affect an inmate’s ability to appeal 

his grievance to the next step, pointing to a provision in the regulation that 

provides: “If the [transferred] grievant wishes to appeal, he or she must mail the 

signed appeal form back to the IGP supervisor at the facility where the grievance 

was originally filed within seven calendar days after receipt.” NYCRR tit. 7, 

§ 701.6(h)(2). However, this provision presumes not only that the grievance was 

actually filed, but also that the inmate received an appeal form that he can sign 

and mail back. The regulations plainly do not provide guidance on how a 

transferred inmate can appeal his grievance with the original facility without 

having received a response.   

      For the foregoing reasons, we conclude that the grievance procedures that 

were technically available to Williams are so opaque and confusing that they 

were, “practically speaking, incapable of use.” Ross, 136 S. Ct. at 1859. 

Accordingly, in giving his grievance to the correction officer, Williams exhausted 




                                         21
all administrative remedies that were available to him. 42 U.S.C. § 1997e(a).7 To 

avoid confusion going forward, we recommend that DOCCS revise its grievance 

procedures to instruct inmates how to appeal grievances that were not properly 

filed by prison staff, and how to appeal a grievance, to which the inmate never 

received a response, after being transferred.  

                                  III.  CONCLUSION 

      Having concluded that Williams satisfied the PLRA’s exhaustion 

requirement, we REVERSE the judgment of the district court and REMAND for 

further proceedings in accordance with this opinion. 




7
 In light of this conclusion, we need not decide whether administrative remedies 
also may have been unavailable to Williams for other reasons, such as officer 
misconduct. See Ross, 136 S. Ct. at 1860.
                                         22